MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                   FILED
      regarded as precedent or cited before any
                                                                         Feb 17 2017, 8:21 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                 CLERK
                                                                          Indiana Supreme Court
      estoppel, or the law of the case.                                      Court of Appeals
                                                                               and Tax Court




      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Bryan L. Ciyou                                            Walter R. Hagedorn II
      Darlene R. Seymour                                        Tell City, Indiana
      Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Christen Hartsock,                                        February 17, 2017
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                62A05-1606-JP-1431
              v.                                                Appeal from the Perry Circuit
                                                                Court
      Donald Fulkerson,                                         The Honorable Lucy Goffinet,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                62C01-1310-JP-252



      Altice, Judge.


                                                Case Summary


[1]   Christen Hartsock (Mother) appeals from the trial court’s order modifying child

      custody. On appeal, Mother argues that the trial court abused its discretion in

      Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017    Page 1 of 15
      awarding Donald Fulkerson (Father) physical custody of the parties’ daughter,

      K.L.F. (Child).


[2]   We affirm.


                                       Facts & Procedural History


[3]   Mother gave birth to Child in May 2013. An agreed paternity order was

      entered on January 3, 2014, at which time Mother was living with Child in

      Indianapolis and Father was living in Cannelton. Pursuant to the agreed order,

      Mother and Father shared joint legal custody and Mother was granted primary

      physical custody. Although Child was less than a year old, Father was granted

      parenting time in accordance with the Indiana Parenting Time Guidelines for a

      child three years old and over, although he was not awarded midweek visitation

      due to the distance between Mother’s and Father’s homes. Father exercised

      parenting time on alternating weekends and four nonconsecutive weeks of

      extended visitation per year.


[4]   Father owns a home in Cannelton and has lived there for approximately three

      years. Father shares the home with his fiancée, Tasha Durcholz, who he has

      been dating for nearly three years. At the time of the hearing in this matter,

      Father and Durcholz’s wedding was scheduled for October 22, 2016. Father

      works as a welder and shortly before the hearing, he took a new job making less

      money so that he could spend more time with Child.




      Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 2 of 15
[5]   For most of her life, Child has lived with Mother at Mother’s parents’ home in

      Indianapolis. Around Child’s first birthday, Mother began dating Kylen Asher,

      and in 2015, Mother and Child moved into an apartment in Danville with

      Asher. Mother’s relationship with Asher was volatile and included instances of

      physical violence. Sometimes Asher broke things when he was angry and he

      once threw a remote control at Mother, causing bruising to her hand. Mother

      and Asher also sometimes got into verbal altercations in Child’s presence, and

      on one occasion Asher punched Mother’s car while Child was inside. Mother

      nevertheless allowed Asher to be around Child every day and sometimes left

      Child alone with him. Asher also regularly sent antagonizing and threatening

      text messages to Father. Despite this, Asher accompanied Mother nearly every

      time she met with Father to exchange Child for parenting time, and Mother

      disregarded Father’s requests that Asher not be present.


[6]   Mother has had several different jobs during Child’s life. She has worked at a

      restaurant, a retail store, and a gym. For a little over a year prior to the hearing

      in this case, Mother worked as a propane sales administrator. On August 24,

      2015, Mother filed a notice of intent to relocate, in which she indicated she

      wished to move to Chandler, Arizona with Child to pursue a new job

      opportunity. The job was with a company run by Asher’s stepmother and it

      would have required Mother to travel on the weekends to work at various trade

      shows. Mother stated that she had planned to bring Child with her on these

      trips and for Child—who was two years old at the time—to sit with her in a




      Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 3 of 15
      booth for approximately eight hours per day. Upon moving to Arizona,

      Mother intended to live with Asher in a home owned by Asher’s parents.


[7]   Less than two months after Mother filed her notice of intent to relocate, the job

      opportunity in Arizona fell through. Shortly thereafter, Mother and Asher

      broke up following the incident in which Asher punched her car, and Mother

      and Child moved back in with Mother’s parents. Meanwhile, Father had filed

      an objection to Mother’s relocation and a separate petition to modify custody in

      which he requested physical custody of Child.


[8]   A hearing was held on the pending matters on April 11, 2016. At the outset of

      the hearing, Mother withdrew her notice of intent to relocate, and a hearing

      proceeded on Father’s petition to modify custody. At the conclusion of the

      hearing, the trial court took the matter under advisement. On May 21, 2016,

      the trial court entered its order granting Father’s petition to modify custody.

      Father was granted primary physical custody and Mother was granted

      parenting time pursuant to the Guidelines. It was further ordered that the

      parties would continue to share joint legal custody. Mother now appeals.

      Additional facts will be provided as necessary.


                                          Discussion & Decision


[9]   As an initial matter, we note that the trial court in this case entered special

      findings of fact and conclusions thereon pursuant to Trial Rule 52(A). Our

      review of such findings and conclusions is two-tiered. In re Paternity of D.T., 6

      N.E.3d 471, 474 (Ind. Ct. App. 2014). First, we consider whether the evidence

      Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 4 of 15
       supports the findings, and second, whether the findings support the judgment.

       Id. The trial court’s findings and conclusions will be set aside only if they are

       clearly erroneous—that is, where a review of the record leaves us with a firm

       conviction that a mistake has been made. Id. In conducting our review, we will

       neither reweigh the evidence nor judge the credibility of witnesses. Id. Instead,

       we will consider only the evidence favorable to the trial court’s judgment. Id.


[10]   Mother argues that the trial court abused its discretion in modifying custody.

       Our standard of review in such cases is well settled:


               When reviewing a custody determination, we afford the trial
               court considerable deference as it is the trial court that observes
               the parties’ conduct and demeanor and hears their testimonies.
               Kondamuri v. Kondamuri, 852 N.E.2d 939, 945-46 (Ind. Ct. App.
               2006). We review custody modifications for an abuse of
               discretion “with a preference for granting latitude and deference
               to our trial judges in family law matters.” Werner v. Werner, 946
               N.E.2d 1233, 1244 (Ind. Ct. App. 2011) (quoting K.I. ex rel. J.I. v.
               J.H., 903 N.E.2d 453, 457 (Ind. 2009)), trans. denied. We will not
               reweigh the evidence or judge the credibility of witnesses.
               Kondamuri, 852 N.E.2d at 946. Rather, we will reverse the trial
               court’s custody determination based only upon a trial court’s
               abuse of discretion that is “clearly against the logic and effect of
               the facts and circumstances or the reasonable inferences drawn
               therefrom.” Id. “[I]t is not enough that the evidence might
               support some other conclusion, but it must positively require the
               conclusion contended for by the appellant before there is a basis
               for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002)
               (quoting Brickley v. Brickley, 247 Ind. 201, 210 N.E.2d 850, 852
               (1965)).


       In re Paternity of C.S., 964 N.E.2d 879, 883 (Ind. Ct. App. 2012), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 5 of 15
[11]   Pursuant to Ind. Code § 31-14-13-6, a trial court may modify a child custody

       order only upon a showing that modification is in the child’s best interests and

       that there has been a substantial change in one or more of the factors that the

       court may consider under I.C. § 31-14-13-2. I.C. § 31-14-13-2 provides that the

       court “shall consider all relevant factors,” including specifically:


               (1) The age and sex of the child.

               (2) The wishes of the child’s parents.

               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.

               (4) The interaction and interrelationship of the child with:

                        (A) the child’s parents;

                        (B) the child’s siblings; and

                        (C) any other person who may significantly affect the
                        child’s best interest.

               (5) The child’s adjustment to home, school, and community.

               (6) The mental and physical health of all individuals involved.

               (7) Evidence of a pattern of domestic or family violence by either
               parent.

               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 2.5(b) of this chapter.

[12]   Mother argues that the trial court abused its discretion in concluding that there

       had been a substantial change in circumstances as is required to support the

       modification of custody. Contrary to Mother’s arguments, however, the trial

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 6 of 15
       court’s finding of changed circumstances was not based solely on Mother’s

       cohabitation with a significant other or on her changes of residence, nor was it

       based on a finding that Father could provide a better home. In its order

       modifying custody, the trial court expressed concerns regarding Mother’s

       judgment when it comes to Child’s welfare and Mother’s ability to provide a

       stable environment. A review of the record reveals these concerns to be well-

       founded.


[13]   Despite having a volatile relationship with Asher, Mother chose to move in

       with him and to allow him to have unsupervised contact with Child. During

       the relationship, Asher would sometimes break things when he was angry and

       he threw a remote at Mother, striking her and causing a bruise. Mother and

       Asher also had verbal altercations in Child’s presence. Additionally, Mother

       allowed Asher to accompany her to nearly every parenting time exchange, even

       after Father asked Mother not to bring Asher because Asher had sent

       threatening and antagonizing text messages to Father. Despite this history,

       Mother made plans to move Child across the country to live with Asher in a

       place where Mother had no family and would have been dependent on Asher’s

       family for a job and place to live. Mother’s relationship with Asher did not end

       until after an argument during which Asher punched Mother’s car while Child

       was inside.


[14]   There was also testimony that Mother’s older brother, Joshua Foxworthy, had

       been incarcerated for neglect of a dependent after an incident in which

       Foxworthy’s month-old child sustained a broken arm. At the time of the

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 7 of 15
       hearing in this matter, Foxworthy had recently been released to community

       corrections, and he had seen Child on three separate occasions while she was in

       the care of Mother’s seventy-two-year-old grandmother, who babysat Child two

       times per week while Mother worked. Mother was aware of this, but she did

       not tell her grandmother that Child was not to be around Foxworthy. Although

       Mother testified that she would not allow Child to be alone with Foxworthy,

       Mother’s mother—who babysat Child three times per week while Mother

       worked—testified that she saw no problem with allowing Foxworthy to see

       Child unsupervised because she did not view him as a threat.


[15]   The trial court also noted Mother’s testimony that if she had gotten the job in

       Arizona, she would have brought Child with her to trade shows on the

       weekends and required Child to sit with her in a booth for approximately eight

       hours per day. Mother also testified that she had taken Child, who was two

       years old at the time, to a concert at Banker’s Life Fieldhouse in Indianapolis,

       and sat with her in the second row.


[16]   With respect to Mother’s ability to provide a stable environment for Child, the

       trial court noted not only Mother’s volatile relationship with Asher, but also

       Mother’s move from her parents’ home and into an apartment with Asher, and

       then back into Mother’s parents’ home, all within a relatively short time period

       and with Child in tow. But for her relationship with Asher ending and her job

       opportunity in Arizona falling through, Mother would have moved Child

       again, this time across the country and away from all family support. Mother

       also testified that she intended to move again in the near future to a house in

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 8 of 15
       Indianapolis. Mother has also changed jobs a number of times during Child’s

       short life, and although she had held her current job for over a year prior to the

       hearing in this case, she testified that she would take another job out of state if

       the pay was better. Mother was unable to name any preschools in the

       Indianapolis area that she was considering for Child.


[17]   Father, on the other hand, owns a home where he has lived continuously since

       Child was less than a year old. He is a trained welder, and although he had

       changed jobs shortly before the hearing so that he would be available to spend

       more time with Child, he did not have a history of frequently changing jobs and

       he testified that he had no plans to leave his current job any time soon. Father

       had been dating Durcholz for nearly three years, and they planned to be

       married in October 2016. Child has a good relationship with Durcholz and

       Father’s extended family. Father has also made arrangements for Child to be

       cared for while he is at work,1 and he has selected a preschool and physician for

       Child and signed her up for swim lessons.


[18]   The trial court’s findings, which are supported by the evidence, demonstrate

       that the trial court considered the applicable statutory factors, as well as other

       relevant factors, to reach its conclusion that there had been a substantial change

       in circumstances and that a modification of custody was in Child’s best interest.




       1
        Mother’s argument that Father should not have been awarded custody because he will rely on Durcholz
       and his mother to care for Child while he is at work is unpersuasive given that Mother has relied on her
       mother and grandmother to care for Child while she worked.

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017        Page 9 of 15
       We reiterate that trial courts are afforded deference and latitude in family

       matters, and we will not reweigh the evidence or judge the credibility of

       witnesses. Mother’s appellate arguments are, at bottom, simply a request to

       substitute our judgment for that of the trial court. As we explained above,

       however, it is not enough that the evidence might support another conclusion; it

       must positively require it. Because there is evidence supporting the trial court’s

       findings that there has been a substantial change in circumstances and that

       modification was in Child’s best interests, we must affirm.


[19]   Judgment affirmed.


[20]   Crone, J., concur.


[21]   Riley, J., dissent with opinion.




       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 10 of 15
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Christen Hartsock,                                        Court of Appeals Case No.
                                                                 62A05-1606-JP-1431
       Appellant-Defendant,

               v.

       Donald Fulkerson,
       Appellee-Plaintiff.




       Riley, Judge dissenting


[22]   I respectfully dissent from the majority’s decision to affirm the trial court’s

       order, granting Father physical custody of the parties’ minor daughter (Child).

       In a petition to modify custody, the noncustodial parent bears the burden of

       overcoming the custodial parent's right to continued custody and must make a

       showing of a decisive change of conditions in the custodial home or a change in

       the treatment of the children in the custodial home which necessitates removal.

       Swonder v. Swonder, 642 N.E.2d 1376, 1380 (Ind. Ct. App. 1994). The trial

       court judge must consider the evidence with the best interest of the children

       uppermost in his or her mind as the paramount concern. Id. It is the effect

       upon the children which renders any particular change substantial or

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 11 of 15
       inconsequential. Id. “[A] change in circumstances must be judged in the

       context of the whole environment, and the effect on the child is what renders a

       change substantial or inconsequential. Jarrell v. Jarrell, 5 N.E.3d 1186, 1193

       (Ind. Ct. App. 2014). We require this strict showing to prevent the disruptive

       effect of moving children back and forth between parents. Swonder, 642 N.E.2d

       at 1380.


       Father, as noncustodial parent, failed this burden of proof. In his petition, filed

       September 11, 2015, Father claimed that “[c]onditions and circumstances have

       changed so substantially and continuing in nature that the [provisions of the

       paternity order] relating to child custody, parenting time and support with

       respect to the parties’ minor child are now unreasonable.” (Appellant’s App. p.

       30). The hearing and Father’s appellate brief indicate that Father’s strategy1

       focused on three areas: (1) Mother’s changes in residence; (2) Mother’s

       unhealthy relationship; and (3) Father has a plan for Child.


[23]   The record reflects that for the majority of her life, Child has lived with Mother

       at the maternal grandparents’ residence, except for a brief six-month period—

       from April 2015 until October 2015—when she and Child lived with Mother’s

       ex-boyfriend. Throughout the proceedings, Mother admitted to a failed,

       unhealthy relationship with her ex-boyfriend. She testified that she had argued

       with him on a few occasions, that he had thrown a remote at her and broke her



       1
        Unlike the majority and the trial court, I will disregard all evidence reflecting on the petition to relocate as
       Mother withdrew her petition prior to the hearing.

       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017             Page 12 of 15
       phone. Ultimately, when these verbal arguments became physical and the ex-

       boyfriend punched Mother’s car with the Child inside, Mother ended the

       relationship. At the time of the hearing, this six-month relationship had been

       over for almost a year. Father failed to establish that at any point during this

       relationship, the Child’s welfare was in such danger as to warrant a

       modification of custody. Rather, the Child is bonded with Mother such that

       she even wants to stay with her during parenting time exchanges.


[24]   During the hearing, Father emphasized his own situation believing that he can

       provide a better home for the Child, indicated that he is involved in a long-term

       relationship, has steady employment, and has a support system close-by.

       Although Father claims that he recently changed employment to spend more

       time with Child, the evidence belies otherwise. Father works evenings from

       4:30 p.m. until 2:00 a.m. Monday through Thursday and Fridays from 2:00

       p.m. until 10:00 p.m. He is unable to personally pick up the Child for parenting

       time on Friday evenings and instead, paternal grandmother picks up Child and

       keeps her until Father gets off work at 10:00 p.m. Based on Father’s schedule,

       Father would be unable to have dinner with Child or put her to bed. Since

       Father commences work in the afternoon and does not return home until the

       early hours of the next morning, the Child would be cared for by others and

       would spend at least two hours at daycare, thereby again reducing the time

       Father is able to spend with the Child. Even during the weekend, when Father

       is off work, Father takes Child to the restaurant where his fiancé works so the

       Child spends time with his fiancé. On the other hand, Mother has been


       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 13 of 15
       employed by the same employer for over a year, with a regular 8 to 5 schedule.

       While Mother is at work, maternal grandmother and great-grandmother watch

       the Child. Great-grandmother is a retired teacher and works with the Child on

       educational activities.


[25]   Father presented evidence that Mother allowed her half-brother, Joshua, who

       has been convicted of child neglect, to be around the Child. While Father is

       correct that Joshua had been present in the house with the Child, great-

       grandmother was also in the residence. Mother testified that she would not

       permit Joshua to be alone with the Child.


[26]   In its order, the trial court noted that “Father has proven that he is capable of

       providing the minor child with a loving and stable environment,” and that

       “Father has proven that he will be a responsible parent by researching reputable

       daycare and school options.” (Appellant’s App. Vol. II, p. 11). However, a

       noncustodial parent’s improvement in lifestyle is not a basis for modification.

       See Joe v. Lebow, 670 N.E.2d 9, 19 (Ind. Ct. App. 1996).


[27]   Rather than establishing specific evidence of a substantial change warranting a

       modification of the Child’s custody, Father presented general statements

       picking apart Mother’s life choices while focusing on self-serving statements

       bolstering his argument that he is the better parent. A single decision made by a

       young mother, as well as her mature admission of the unhealthy relationship

       and consequential break-up, are merely reflective of a young person trying to

       grow up. Isolated acts of a custodial parent do not warrant modification of


       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 14 of 15
       custody. Simons v. Simons, 566 N.E.2d 551, 555 (Ind. Ct. App. 1991). While I

       agree that some changes have occurred in the lives of both Father and Mother,

       none of these are substantial to warrant the uprooting of a very young child. As

       Father did not carry his burden of proof and all reasonable inferences drawn

       from the evidence lead to a conclusion other than that reached by the trial

       court, I would reverse the trial court’s modification of custody.


[28]




       Court of Appeals of Indiana | Memorandum Decision 62A05-1606-JP-1431 | February 17, 2017   Page 15 of 15